Explanations of vote
Oral explanations of vote
(NL) Mr President, the Leinen report is yet further evidence of the pernicious system of self-service which this European Union is developing in all political parties. To my mind it is typical that even European election campaigns are now funded by the taxpayer, campaigns waged, naturally, on behalf of Europhile parties, because as we know, the bar is set deliberately high and Eurosceptics in fact find it impossible to meet the criteria for funding. This is the umpteenth case of tax theft, dressed up and peddled in this House as democratisation. The people who are now helping themselves, helping themselves to money from the Community pot, are the same people who have refused outright to hold a democratic referendum in France and the Netherlands and formerly in Denmark and are still refusing one now. They are the same people who say that our citizens cannot have their say on whether or not Turkey should join the EU. For God's sake let them shut up about democratisation and stop disguising their voracious appetite for money as a desire to help society.
(NL) Mr President, I voted against the Roure report for a number of basic reasons. One of them is that Member States are perfectly well able to enact statutory safeguards against racism, in other words EU action in this area is fundamentally at odds with the subsidiarity principle. The Framework Directive is also an attack on freedom of expression. Whilst it is acceptable to combat racism - and by racism I mean the specific incitement to or the use of violence - it is not acceptable to confuse this concept with legitimate public debate, such as opposition to mass immigration, opposition to Islamisation or the defence of national identity.
(FR) Mr President, like all my colleagues I voted for Mrs Roure's report on combating racism and xenophobia by means of criminal law. I did so because I approve of the line it takes, but also because the rapporteur and the Committee on Civil Liberties have given us a report which aims to protect freedom of thought, research and expression. Any decision of this type involves a risk: the risk of giving a political authority the right to tell people what they can and cannot lawfully think, say and write.
In my country we have seen some inappropriate legislation: Mr Gollnisch, for instance, wanted school curricula to include flattering references to France's colonial work. More cunningly, laws whose intention was very clear, like Mrs Taubira's, have been misinterpreted or misused to bring unwarranted prosecutions against historical works whose objectivity, intellectual rigour and academic excellence in general had been universally welcomed by historians.
The opinion we have adopted appears likely to prevent such abuses, first of all because it formally recognises freedom of expression as a fundamental right, and secondly because the framework decision does not aim to punish comments, analyses or opinions, but incitements to hatred, which is something completely different. Let us hope that all the Member States and political groupings can adopt the same balanced and wise approach as our rapporteur.
(NL) Mr President, I voted against the Leinen report on the financing of European political parties because it is not acceptable for European funds to be channelled into existing European political associations, thereby discriminating against groups which do not feel the need to organise themselves at European level. And it is very cynical to portray the European financing of European election campaigns and all manner of European political foundations as a strengthening of European democracy. Because it so happens, as Mr Claeys said just now, that the parties concerned are precisely the ones that have always chorused that we must brush aside the French and Dutch no-vote on the European Constitution and just get on with the ratification process. These parties have also been very quiet on the question of a referendum on Turkish accession. Yet that would represent a strengthening of European democracy. But financing, clearly, is only appropriate for those parties which are politically correct in their thinking on Europe. For that reason we should vote against it.
(NL) Mr President, because I have comprehensively criticised the first Leinen report just now, I would like simply to echo the sentiments of my friend Philip Claeys who has in fact replied adequately to the somewhat strange comments by Mr Bourlanges. The notions of racism on the one hand and legitimate public debate on the other are becoming utterly confused. This is apparent from the comments of the European Monitoring Centre on Racism when it said that Islamophobia was a new form of discrimination and that the answer to the Danish cartoons was a blasphemy law. That is very dangerous, once we know that normal public debate on Islam and Islamisation can be interpreted as incitement to hatred of Muslims. For all these various reasons we regard the whole debate as unacceptable and we voted against both the Leinen and Roure reports.
(NL) Mr President, I voted against the Leinen report because the rules on the financing of European parties, which I already regard as unacceptable per se, are being broadened. In order to qualify, not only numerical but also ideological criteria are to be applied, and that means that parties which row against the tide will have no chance. The established parties and groups decide who gets funding. There is not even any provision for appealing against such decisions.
We must also be aware of the creeping decision-making, the typical salami tactics being used here. The principle of financing for European parties was cautiously mooted a few years ago. It was expressly decided at that time that money should not be used to bankroll election campaigns. And now? Election campaigns will indeed be funded. And on top of that money will be channelled into all sorts of political foundations. In these circumstances you will understand, Mr President, that I voted against this self-service formula.
(PL) Mr President, I voted today for adoption of the resolution on the situation in Georgia. I wish to voice my deep concern at the recent events in Tbilisi and the violence on the part of the security forces.
The situation in the region calls for dialogue with all parties, including leaders of the opposition. The international community, of which the European Union and the Russian Federation are part, must make every effort to ensure that the forthcoming election in Georgia is conducted democratically, with respect for human rights and freedom of the media.
I was surprised, however, to see that Members of the UEN Group wished to delete a phrase in paragraph C referring to the release of people considered political prisoners.
Mr President, I believe you did not get my name quite right at the beginning, hence the longer introduction. I was not sure whether I had already been given the floor.
(CS) I do not share the enthusiasm for this text which generally prevails here. In my opinion, God's Ten Commandments, communicated to the world by Moses a long time ago, must hold good in the area of human rights. Obviously, the contents of the United Nations Declaration of Human Rights also hold good.
The highest value for us has to be placed on the freedom of the individual, which must be restricted only to preserve the freedom of others. In particular, certain provisions concerning social rights are not clearly defined here and can be difficult to interpret. This relates primarily to anti-discrimination provisions, but also to such rights as the self-evident right of the elderly to participate in social and cultural life. I believe that self-evident truths should not be dealt with by legislative means. The provision that relates to employees' rights poses problems rather than clear principles.
In my opinion, the European Union is not just a pool of hired labourers. Therefore, when it does not sufficiently emphasise protection of private property and the rights of owners and businesses, the Charter is functioning in an unbalanced way. I have come to the conclusion that the existence of this Charter will not essentially enrich our lives.
(GA) Mr President, I am voting in favour of this report because I firmly believe that the Reform Treaty, or the Treaty of Lisbon, confers legal status on the Charter of Fundamental Rights with its 54 individual rights, including the right to life, the prohibition of torture, equality before the law, respect for family life, and the right to justice.
I believe that most people in Ireland support this Charter, as does the Government, bearing in mind that the European Constitution was approved a couple of years ago.
We shall be required to hold a referendum in Ireland, Mr President, on the European reform, that is to say on the Treaty of Lisbon, and if it is to succeed, we shall have to mount a clear, transparent, visible, and professional campaign. I think that an Irish vote in favour will depend crucially on the action taken in Europe to ensure that human rights are fully respected in the Treaty.
Mr President, Article 3(d) of the European Charter of Fundamental Human Rights allows therapeutic cloning by banning only reproductive cloning. This is contrary to the United Nations Declaration on Human Cloning of 8 March 2005, which recognises the necessity of banning all forms of human cloning. Cloning, for whatever reason, destroys human embryonic persons. I could not vote for this. I would have liked to have supported Article 26 on the rights of the integration of persons with disabilities.
(NL) I do no want there to be any misunderstanding here, Mr President. The fact that I voted no to the Leinen report on fundamental rights must certainly not be taken to mean that I am against Europeans being given more fundamental rights and freedoms, on the contrary. Both inside and outside this Chamber I have frequently spoken out in defence of freedom of expression and against laws that muzzle people. The point is that this report is not about fundamental freedoms. Europeans, happily, are already armed with very fundamental rights and very fundamental freedoms with which to counter abuses in their own countries and at European Union level. I voted against because making this Charter binding is actually a very big step towards a federal Europe. I am in favour of Europe as a confederation of free nations and consequently I voted against this report on fundamental rights, without, of course, being opposed to fundamental basic rights per se.
(IT) Mr President, ladies and gentlemen, seven hours underground in a cell in the Belgian Palais de Justice, thanks to the Mayor of Brussels and the silence of the competent authorities, gave me plenty of time to think about fundamental rights.
I am pointing the finger, and it is for that reason that the Lega Nord voted against the Charter of Fundamental Rights, at the lack of attention that has been paid to the dangers inherent in Article 10. As regards freedom of religion, no question, but freedom of observance, without limits? Those limits that are in the Constitution of my country, Italy: limits of public decency, security and law and order.
Is the European Union aware that cannibalism is an ongoing problem? Does it know what voodoo rites are? I believe our Flemish colleagues were right to point out, in very clear terms, the ambiguity of the texts that the European Union puts out, for instance against Islamophobia. There is never any talk, however, of Christianophobia, of anti-white racism. These are real problems and the European Union should also be mindful of these risks and dangers and protect its own citizens, its culture and its traditions, the identity of the European peoples, if we want a Europe of peoples and not a Europe that becomes a melting pot, in which fundamental rights are not really protected.
We are the proof of that, we who have been thrown in jail for defending our ideas and the rights of European citizens, while Europe watched on in silence.
(IT) Mr President, ladies and gentlemen, I also voted against the report on the Charter of Fundamental Rights, not because I am against those rights, but to highlight an ambiguity, a danger inherent in the wording of those rights, in particular - as Mr Borghezio has already pointed out - in Article 10, where there are no limits on the freedom of religious worship, practice and observance.
Because there is no limit, satanic practices, voodoo rites, rites contrary to public order, contrary to public morality, contrary to other rights could very well be allowed and practised. The Court of Justice in Luxembourg, were it to interpret the text literally, would have no choice but to rule in favour of any action brought by those practising such rites, something that would run counter not just to age-old traditions but also to common sense.
Mr President, the PPE-DE Group has decided to vote in favour of the Lipietz report on trade and climate change at this mini-plenary session. The report has merit and addresses many of the concerns we all share. However, we have decided to vote against some of the amendments to paragraphs, because we believe that global warming must be addressed through sustainable measures which do not have an adverse effect on economic growth or the long-term prospects of Europe's social model.
As a political group, we are very sensitive to the issue of climate change. The European Union has taken the lead in proposing far-reaching solutions on how to tackle climate change. We believe that Europe's proposals have become the benchmark for any future discussion, and that they are compatible with our economic model.
We believe that global trade has been beneficial to the world economy, but at the same time we acknowledge that more needs to be done, especially in the transport sector, to reduce harmful emissions. However, world trade as such should not be distorted.
Written explanations of vote
in writing. - I will be voting in favour of this report because at last it allows Member States, and in particular the United Kingdom, to carry on using imperial measurements.
Personally I prefer the metric system, but there are some areas where the very nature of the work being undertaken necessitates using imperial measurements. I do not refer to the selling of vegetables, but to work like the renovation of historic and heritage modes of transport, and in particular heritage railways.
I would point out that in the UK not everybody sticks to imperial measurements. The great game of rugby league went metric years ago.
in writing. - It is clear now that, despite the worst attempts of some to denigrate the European Union on the basis of measurements, the EU is able to deal with issues in a practical manner. The use of imperial measurements alongside metric ones has been with UK citizens for some time. Although schools now refer to a metric system and many have grown up with these measurements, the principle for many others to use imperial measurements remains. This is welcome and should calm many who were confused by previous press reports to the contrary.
in writing. - Lebanon is now one of the most indebted countries in the world and the granting by the EU of macroeconomic financial assistance is wholly justified. However, conditions must be put in place to ensure that EU finances are properly accounted for and fraud and mismanagement treated with zero tolerance. It is worth noting that, once again, it is the EU that is picking up the tab for Israeli attacks on a neighbouring country.
in writing. - (PT) We must ensure that justice in Europe does not remain restricted within national borders that have already physically disappeared between the Member States.
It is essential to guarantee equal treatment for all EU citizens, regardless of their nationality or country of residence. A suspect who is not resident in the trial state must not be treated differently from a suspect who is resident in that state.
Non-custodial supervision measures cannot currently be transposed or transferred between Member States, as there is no mutual recognition of these measures. This calls into question the judicial protection of individual rights.
I therefore support this proposal for a framework decision on the European supervision order in pre-trial procedures, which should allow the mutual recognition of pre-trial supervision measures, enabling suspects to return to their Member State of residence during the investigation stage.
This reduces the scope for arrests (especially in the case of less serious offences) while encouraging more efficient legal cooperation.
in writing. - (PT) As with previous processes, this Council framework decision on the European supervision order in pre-trial procedures between Member States, which the European Parliament report has just approved, is part of an attempt to strengthen and complete a 'common European area of justice' following the path traced by the Tampere and Hague programmes in pursuit of a 'Europe without (internal) Borders'.
Among other aspects, the proposal for a framework decision and the report advocate extending the use of the European arrest warrant to cover all offences (without setting a threshold).
These and other planned measures aim to extend the scope for harmonisation of criminal law in the different EU Member States, strengthen the federalist nature of the European Union, and advance and draw strength from the 'Reform' Treaty, which removes from states new areas of jurisdiction in legal and home affairs.
in writing. - (FR) After more than five years of negotiations the Council has finally reached agreement on the framework decision on combating certain forms and expressions of racism and xenophobia by means of criminal law. While we might welcome this breakthrough, we must also regret that it has come at the cost of minimum protection.
As Mrs Roure's report points out, the framework decision establishes only a minimum level of harmonisation, and its effectiveness and scope have been severely limited by the many derogations it includes.
Despite the European Parliament's efforts, when consulted on this text, to give it greater force, the framework decision lacks ambition and will not be enough to tackle the problems we face: combating racism and ensuring that our universal values are shared.
This framework decision must be seen as a first step in the process of getting to grips with racism and xenophobia at European level and maximum harmonisation in this field.
Despite these shortcomings, I voted for the adoption of this report in the plenary because it is vitally important for the European Union, and the European Parliament in particular, to send out a strong political message in support of fundamental rights.
in writing. - (FR) I support the minority opinion officially expressed by Mr Dillen. The framework directive on the criminalisation of 'certain forms and expressions of racism and xenophobia' is liberticidal European legislation which does as much to harm freedom of thought and expression as the Gayssot and Taubira legislation in France.
No political speech defending national identities, expressing pride in national history or opposing the spread of migration and the universal danger to freedom posed by the relentless Islamisation of our continent will now escape the wrath of the thought-police. Once again Europe is not taking its own people's side, because those who drafted this directive and the MEPs who have just adopted it have already made up their minds who are the alleged criminals and who are the supposed victims.
As for the harmonisation of criminal law, at a time when weapons of war are being fired on police in the French suburbs, when our continent is still under threat of terrorist carnage, and when hardened criminals are taking advantage of the abolition of borders to carry out horrific crimes in one country after another, we have more urgent things to do than to make intellectual and judicial dictators out of those who support all things foreign and enforced multiculturalism.
in writing. - (FR) The purpose of Mrs Roure's report is to combat racism. This is a very laudable goal, but it is unfortunately being used as an excuse to apply a policy which discriminates against nationals of our Member States, who are becoming second-class citizens in their own countries.
Two tragic events last Sunday illustrate this. The murder of a young French woman, Anne-Lorraine Schmitt, by a convicted rapist of Turkish origin, did not hit the headlines, unlike the deaths on the same day of two 'youths', Moushin and Larami, who were speeding on an unlicensed mini-bike without crash-helmets and collided with a police car. The accident was widely covered on the television news, and the French President met the parents of the two teenagers.
So, if you want the State's sympathy, do you have to burn and ransack a town, as hundreds of thugs did, claiming to be avenging the death of their 'mates' Moushin and Larami? Why are innocent victims entitled to less consideration than delinquents? It is high time to put an end to these aberrations: the authorities' soft approach, the insane immigration policy of the last 30 years, and the supposed anti-racism which in France is more like out-and-out anti-French racism.
in writing. - (FR) The European Union is not just a Single Market, it is above all a union of peoples who share the same values, in particular protection for individual fundamental rights. The adoption of the framework decision on combating certain forms and expressions of racism and xenophobia by means of criminal law was therefore urgently needed.
Europe is taking action to combat racism and discrimination, and this is why an instrument is needed which guarantees the same level of protection in all Member States against racist and xenophobic acts. We have to strike a fair balance by ensuring an equivalent level of punishment for words and actions that incite violence and hatred, while at the same time guaranteeing the right to freedom of expression. So, for instance, we respect national traditions when it comes to condemning revisionism.
However, I regret the fact that the scope of this proposal has been reduced by the requirement for unanimity in the Council, and I would urge the Member States to go further, together with the European Parliament, when this text is re-examined.
in writing. - (SV) Mrs Roure's report gave rise to much head-scratching. Of course I wholeheartedly endorse the ambition to fight on several fronts against racism and xenophobia wherever it might arise. There are good grounds for discussing legislation at EU level. Ideas, both good and bad, move rapidly across borders and between people. Judicial protection is patchy in Europe.
At the same time, we have reason to be cautious when it comes to harmonising criminal law, not least in an area which has constitutional implications. Sweden has a generous attitude to freedom of expression, press freedom and freedom of religion. Some parts of Europe do not have the same attitude, for obvious reasons. The Council Decision, which was painstakingly negotiated into being by the German Presidency, guarantees a minimum level of protection. Mrs Roure's report sought to go further and contained a number of very unclear considerations. In the end, therefore, I voted to reject the report.
Of course freedom of expression cannot be absolute. Saying that, however, does not make it clear that all restrictions must be particularly well motivated.
in writing. - (FR) The text adopted today is an important step for the audiovisual media sector and also for Europe's citizens.
It is the result of lengthy negotiations in which the European Parliament has played a major role.
It makes considerable improvements to the European Commission's original proposal, in particular by extending the scope of the directive to the new media and through practical measures for promoting European audiovisual productions.
These points ensure that the traditional and digital audiovisual media can develop competitively while still safeguarding the cultural diversity that gives Europe its identity.
Recognising the right of access to short extracts also marks real progress for broadcasting bodies, including pan-European ones, provided that this right is exercised reasonably.
Lastly, we will for the first time have clear rules on product placement. This practice already exists, but is currently developing without any regulatory framework and therefore without transparency or legal certainty. With the proposed guarantees product placement will open up new opportunities for European audiovisual production and creation, while at the same time providing the necessary consumer protection and information.
in writing. - (FR) Here we are at the end of a lengthy and laborious process. We have got as much out of the Council as it could give us. We have reinstated what we felt was essential in the text, and to our surprise and pleasure we have to admit that almost all our new proposals have been accepted.
Of course we would have been happier if we could have reined in the private broadcasters and operators when it comes to the liberalisation of advertising. Of course we would have preferred product placement to be prohibited. Of course we would have preferred a firmer stance on children's advertising. But this was, clearly, not the position of the majority in this House or in the Council.
Because the audiovisual media services need this new legislation as soon as possible, and because we have to admit that the Council and the German Presidency provided open and, in the end, productive cooperation, we can now say that the glass is half full. The Socialist Group therefore supports the proposal to approve the text resulting from the negotiations.
in writing. - (PT) The illicit manufacture and trafficking of firearms, their parts, components and ammunition have harmful effects on the security of all inhabitants of the EU. In addition, tracing firearms is of the greatest importance in the fight against organised crime.
It is essential to take the measures necessary to prevent, combat and eradicate this type of crime.
According to World Health Organization data, interpersonal violence and suicide rank third and fourth respectively among the world's leading causes of ill-health and premature mortality in people aged 15-44 years, with a large proportion resulting from the use of firearms.
This initiative therefore aims to adapt the Directive on the control of the acquisition and possession of weapons, and set common rules enabling Member States to monitor the acquisition and possession of firearms and their transfer to another Member State.
Although the Commission's proposal is generally positive, it confines itself to incorporating aspects of the UN 2001 Protocol. It is important for it also to consider the changes that the Commission's 2000 report identified as necessary.
in writing. - I voted in favour of my group colleague Ms Kallenbach's report on weapons, which represents a well-earned compromise.
The legitimate use of firearms plays an important role across the European Union. Firearms contribute to various parts of the economy, be that in their manufacture or sale or in parts of the rural economy where shooting is a necessity. Many thousands of people also take part in shooting activities in their leisure time.
Nevertheless, it is vital that there are adequate controls to prevent legitimate firearms crossing over into the field of criminality. Today's report finds a sensible balance which will enable those who use firearms legitimately to continue to do so, whilst thwarting those who seek to operate outwith the law.
Mr President, I am voting in favour of the adoption of Mrs Kallenbach's report on the proposal for a directive of the European Parliament and of the Council amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons - C6-0081/2006 -. I agree that illicit manufacturing and trafficking of firearms, their parts and components and ammunition have harmful effects on the security of all inhabitants of the EU.
The report correctly points out that small arms are tools of violence in society because they are readily available, cheap, portable and easy to use.
It also stresses the need for inclusion in the scope of the directive of internet trade and the provision of internet platforms for trade in arms.
in writing. - I voted in favour of this report and welcome the accession of the European Communities to the UN Protocol on the acquisition and possession of firearms. The protocol will enable greater consumer protection, as it will strengthen the surveillance of the market, allow rapid traceability of arms, thanks to computerised databases, and destruction of illegal weapons and, therefore, will help to lower the illicit manufacturing and trafficking of firearms on the territories of Member States.
in writing. - (SK) Weapons are not conventional products. They represent a great danger especially for children and young people, who are threatened by the spread of a culture of weapon use through the Internet. In Europe recently there have been some very negative incidents, in which the main actors were young people using weapons. I am glad we have not remained idle in the face of the events in Finland and in Antwerp, Belgium.
I realize that a weapons ban would mean an increase in illicit trafficking, hence this question calls for a very sensitive political approach. The UN protocols have provided a starting point for this Directive. Before their ratification, their obligations had to be carried into European law.
I voted in favour of the report because it introduces a viable compromise, limiting the illicit sale of weapons but also respecting the authorised interests of hunters and legal owners of sporting weapons. The Directive will lead to improved marking of weapons and also recognises that each Member State has its own traditions and culture of weapon use. It will ban the use of weapons by young people under 18. Young people will be able to take part in sporting pursuits only under the supervision of their trainers and parents.
I believe that, thanks to the responsible work of the Committee on the Internal Market and Consumer Protection, Europe will have modern weapons legislation. The partial harmonisation of rules in the Union will not only serve to eliminate illicit sales, but will ensure that dangerous weapons, which are a threat to innocent people, gradually disappear from our streets.
in writing. - This report on the control of the acquisition and possession of weapons should be welcomed. Tackling gun crime and the illegal smuggling of weapons into the EU has to be a priority.
in writing. - (FR) I voted for the Dumitrescu report and I am delighted that thanks to Parliament's efforts we have been able to adopt viable compromises for all the players involved. For Luxembourg, Article 5 of the regulation is vitally important.
This article reinstates contractual freedom allowing the two parties - the consumer and the professional - to choose which national law should apply to their contract, either that of the consumer's Member State of residence or that of the professional's Member State.
In its proposal the Commission attempted to change this by saying that only the law of the consumer's country of residence would apply. This would have had devastating consequences for the smaller Member States, since businesses operating in the Single Market from these countries would have been forced to apply up to 27 different national legislations, which would have deterred SMEs in particular from undertaking commercial activities beyond their national borders.
Consumers in the smaller Member States would have seen a considerable reduction in supply, since the increase in red-tape resulting from this proposal could have persuaded operators to stop providing services for consumers living in these countries.
in writing. - (SV) We Swedish Social Democrats voted for the report since we think it important, from the point of view of legal security and in the context of developments which have taken place in both commerce and marketing, that we should have modern common rules for the choice of law in contractual obligations. However, we are not happy with the compromise which has emerged and therefore voted against paragraph 2 in Amendment 77 which concerns consumer contracts. We consider that Europe needs stronger consumer protection with clear rules for both business operators and consumers. In our view, the compromise does not resolve this matter in a satisfactory way.
Secure consumers, aware of their rights and with confidence to make cross-border purchases, are important to Europe's economy and prosperity. However, we share the concern expressed by small businesses over the burden imposed on those engaging in e-commerce in Europe as regards the acquisition of expertise on the consumer legislation of the various Member States. This is an important question which remains to be resolved.
in writing. - (PT) I voted for the Karin Scheele report on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1829/2003 on genetically modified food and feed because I believe the changes presented in the report, which aim to extend the area of application of the regulation, strengthen the role of the European Parliament in its implementation, thereby promoting better regulation.
in writing. - (PT) The European Parliament today approved the Scheele report on genetically modified food and feed. As is well known, there is still a lot of doubt about genetically modified food, especially with regard to its impact on human and animal health. The precautionary principle must therefore be maintained in the absence of scientific certainty.
In addition, feeding animals with genetically modified food means that these products also enter our food chain, even though there are no scientific guarantees that this is harmless to health.
In this report, the European Parliament supports the Commission's position on the implementing powers conferred on the Commission and places a series of conditions on existing legislation without resolving the fundamental issues.
Therefore, we cannot vote in favour. Although the conditions may be positive, they do not resolve the fundamental issue.
in writing. - My group tabled an important amendment to the Scheele report. We believe that the European Parliament should have full scrutiny in matters dealing with GMOs. I consider that GMOs represent a considerable threat to health and the environment in the EU and that all decisions on such matters deserve the fullest scrutiny possible.
in writing. - (DE) After lengthy deliberations, we, the rapporteurs from the political groups in this House, agreed on a compromise for the amendment of Regulation (EC) No 1829/2003 on genetically modified food and feed as regards the implementing powers conferred on the Commission. This compromise was reached after consultation with other bodies, including the Council. It takes full account of the new regulatory procedure with scrutiny.
We succeeded on the one hand in widening the powers of Parliament compared with those envisaged in the Commission's draft. We also managed to correct the draft report from the Committee on the Environment, Public Health and Food Safety and turn it into a practicable and realistic proposal. All amendments designed to misuse the new comitology procedure to amend key elements of existing GMO legislation by the back door were rejected.
The fact is that we cannot afford to turn our backs on green genetic engineering. On the contrary, GMOs are indispensable to our future. In the light of the climate debate, it ought to be abundantly clear by now, even to ideologically overladen Green politicians, that we need to apply bioengineering methods to improve renewables for use in the production of biomass and energy. We simply do not have enough arable land to grow sufficient quantities of conventional energy crops. Moreover, we must ensure that food and energy crops do not have to compete for space. Authorised GMOs are safe, and ideology does not fill bellies!
in writing. - (SV) We say 'no' to more subsidies for political parties at EU level. It is in the nature of democracy that political parties are built from the bottom up by a process of opinion-forming, followed by the formulation of political programmes and the launch of parties that go on to win support in general elections. The idea of allowing the political and technocratic establishment to set up EU parties from the top down, using taxpayers' money, is repugnant to democracy. The result will be parties that are independent of their members, but dependent on a political elite.
Hence it is quite wrong now to boost the subsidies to EU parties through appropriations to create political foundations at European level. EU parties already cost the taxpayers over EUR 10 million in the 2007 EU budget, and it looks as though the political foundations will get as much again in financial contributions. This means that, in future, EU taxpayers will have to pay around 190 million Swedish kronor to the EU parties and organisations linked to them. The funds go to EU parties which are pure paper interventions of Brussels, parties which the people have never asked for, either as citizens or as taxpayers.
It is also morally questionable that politicians in this House so glibly appropriate taxpayers' money for their own organisations at a time when public spending in the Member States is being cut back.
in writing. - (PT) While attempting to impose the essence of a treaty proposal that has already been rejected, variously called 'constitutional', 'mini', 'simplified' and 'reforming', the EU's supranational institutions are continuing to promote the artificial creation of a so-called 'European public opinion.'
Moreover, we recall, this determination became something like a crusade after the French and Dutch rejected the 'European Constitution', and it has resorted to every available means, including the 'European political parties' and now their political grass roots, to promote the 'formation of a European conscience.'
As the Portuguese Presidency has said, the involvement of 'all our citizens in this fascinating process of European construction' is the 'real substance', the 'real cause', the 'real issue.' We should therefore ask why, despite so much enthusiasm, the holding of referendums on the European Treaty is being avoided.
However, this is not what the dominant forces in the EU want. What they now want, among other things, is Community budget funding to finance the European Parliament election campaigns of the European political parties, which could constitute clear interference in the internal political affairs and democratic functioning of each country.
in writing. - (NL) In countries where different peoples live together it is usual for there to be no parties that operate nationwide. Former Austro-Hungary had a variety of social-democratic, catholic and liberal parties, each representing different population groups and each tied to its own group interests and language. For decades, Belgium too has no longer had national parties, only Flemish and Walloon parties. So how could the EU have 'European' parties?
Our party, the Socialist Party in the Netherlands, sees parties as grass-roots organisations, popular movements that work together to achieve their vision of how society ought to be and in pursuit of the interests of the groups that place their trust in a given party. Parties are not part of the machinery of state and should not be set up using tax revenue. For this reason we voted against earlier decisions on the financing of European parties and we are also against raising the level of it to 85%. We also regard it as unreal to promote European rather than national campaigns for future European elections. Twenty-seven national elections take place in a variety of different situations. They produce one parliament, with an international membership made up of groups of like-minded people. We are all for international cooperation by like-minded people, but that does not need EU funding.
in writing. - (EL) The political parties at European level have different and sometimes conflicting political positions on European policies in various areas. Any European political organisations which are linked with the political parties must therefore be independent, so that they can promote their political positions as they think fit.
The European political organisations within the scope of this regulation are to be given the task of promoting official European policies, which are often contrary to the declared positions of political parties. This constitutes direct interference in the political action of the European political parties and the national political parties of which they are made up. It would also amount to indirect interference in the political and electoral processes in the Member States, since it would - through the planned funding - give rise to 'favoured' and 'non-favoured' political parties, with subsequent repercussions on the results of the European Parliament elections.
Any regulation must therefore promote freedom of opinion and transparency, without any interdependence which would act as a constraint on the positions and activity of the European and national political parties.
in writing. - I welcome this report, which seeks to ensure that the residue level of pesticides in or on food and feed is minimal. This is an important issue for animal and human health.
in writing. - (PT) As we pointed out previously, we cannot support the 'consensus' on the EU's principles, objectives and strategies for the delivery of humanitarian aid in third countries, which requires us to promote so-called 'humanitarian' intervention as a 'right' or indeed a 'duty', and to use 'coercive measures, including military intervention', as a 'last resort', calling into question basic principles of international law.
Unfortunately, the consequences of such a policy are very visible (despite being concealed and omitted). The policy camouflages inadmissible objectives and interests under a cloak of 'good intentions', as if the constant denunciation of the military aggression and occupation of Iraq by the United States and its allies were not enough, with the hundreds of thousands of deaths that have resulted, and the pillaging of the country's enormous natural resources.
'Humanitarian intervention' is an instrument that the major powers use to justify their intervention in situations they have so often fuelled and aggravated by years of interference in pursuit of their strategic interests and in support of the unscrupulous manoeuvres of the multinationals.
Solving the serious problems affecting millions of human beings requires respect for national sovereignty, the peaceful resolution of international conflicts and satisfaction of the urgent needs of the economically poorest countries.
in writing. - (RO) I voted in favor of this resolution hoping that it will have a concrete impact on the situation in Georgia and on its decision to firmly continue the democratic reform, as well as on the process to consolidate EU actions in this country and, in general, in the Eastern neighbourhood.
As Rapporteur on the Black Sea cooperation, I would like to reiterate the importance of creating an area of political stability and actual democracy in this region. My draft report specifies this field among other key priorities of regional cooperation, and the situation in Georgia confirms to us the imperative need to promote and consolidate cooperation in this field. I believe three elements are essential for this purpose: to consolidate the democratic reform in Georgia, to establish good neighbourhood relations in the region and Russia's constructive involvement in this process and, finally, the EU's profound and more active involvement in the actual stabilization and democratization of Georgia and, in general, of the Black Sea region.
in writing. - (PT) Just a few points about the European Parliament resolution on the situation in Georgia.
First, although it notes the deterioration in the political situation and the repression in Georgia, this is yet another expression of EU interference, euphemistically described as support for the 'necessary political and economic reforms' and 'Euro-Atlantic values.'
Second, and as a consequence of this, it recognises the 'political, democratic and economic progress achieved by the present Georgian President and Government', even though the content of the resolution says the exact opposite and fails to mention the wave of repression to which the country's progressive circles have long been subjected.
Third, the resolution ignores the fact that it is the deterioration in the social and economic situation in Georgia and the living conditions of the majority of the population - with the fall in income and employment - that is at the root of the current social dissatisfaction and has intensified internal disparities, which those in power are seeking to use and manipulate, as they have also done in the recent past.
Finally, in response to these significant events, the EP 'urges' President Saakasshvili and the Georgian authorities, when it has 'condemned' others for a lot less.
in writing. - (PT) The Charter of Fundamental Rights approved in Nice in 2000 is a list of common European values with which all citizens can identify.
These values result from the rich cultural heritage of the different EU countries, their constitutional traditions and laws, and characterise the Union not only as an economic entity but as a community of shared values.
The European Parliament has systematically requested that the status of primary law be conferred on the Charter, making it a central point of reference for the Court of Justice and national courts, and making it legally binding.
I am therefore very satisfied finally to see this confirmed and I am pleased to note that the draft Reform Treaty retains the substance of Part II of the Treaty establishing a European Constitution.
I am sorry that the Charter has been incorporated in the form of an annex rather than into the body of the Treaty as its importance warrants. I am also sorry that the United Kingdom and Poland have exercised their right to opt out of this commitment to fundamental rights, although recent statements by the new Polish government seem to indicate a different attitude and one that is much more in keeping with the common spirit.
in writing. - (PT) It is clear that this report on the Charter of Fundamental Rights is being used as a screen to resurrect the essence of the European Constitution and circumvent the sovereign will of the peoples of France and the Netherlands, who rejected it, in order to avoid holding referendums on the so-called Reform Treaty. This is inadmissible, and we have therefore voted against.
In a way, it is hypocritical to talk of defending fundamental rights when an attempt is being made to hide the content of this treaty from the people, avoid holding an open debate to clarify the issues and prevent citizens from expressing their opinion at the ballot box in national referendums.
However, we must highlight once again that the Charter is weaker than other instruments such as the Constitution of the Portuguese Republic, the European Social Charter and the Council of Europe's Convention for the Protection of Human Rights and Fundamental Freedoms, which are internationally valid, more comprehensive and recognised as legitimate.
Finally, we must not forget that the main purpose of the Charter is to facilitate the neoliberal, federalist and militarist leap forward that is the aim of the so-called Reform Treaty.
in writing. - (FR) The fact that the European Union is once again preparing to approve the Charter of Fundamental Rights shows just how the people of Europe are being deceived. The initial Charter was amended, particularly as regards its judicial impact, to make sure that the UK was able to sign the Constitutional Treaty in Rome. This was a concession won by the British.
However, Protocol 7 of the future Lisbon Treaty, which arranges the opt-out for the UK and Poland, provides 'for the avoidance of doubt' that 'the Charter does not extend the ability of the Court of Justice of the European Union' to pass judgment on laws or regulations of these countries on the basis of the Charter, nor does it 'create justiciable rights applicable to Poland or the United Kingdom'. This means that the rights set out in the Charter will not be Community rights. I will have nothing to do with such deception.
in writing. - (SV) All EU institutions are already bound by international law guaranteeing protection of human rights. This emerges quite clearly from the ruling of the European Court of Justice in the Racke case. Apart from this, all EU countries have ratified the European Convention for the Protection of Human Rights and Fundamental Freedoms. The Convention is binding on all the Member States and performs its function well.
On the other hand, a new text would pose a risk of legal insecurity in that the European Court of Justice in Luxembourg might make rulings which run counter to decisions taken by the European Court of Human Rights in Strasbourg, which already operates satisfactorily.
We oppose the idea of giving legally binding force to the Charter of Fundamental Rights of the European Union in the version annexed to this report.
We think it wrong to give the President a mandate solemnly to proclaim the Charter before the signature of the Treaty and oppose any steps to have it published in the Official Journal of the European Union before the ratification procedure concludes with a positive outcome, if that is what happens.
Instead we call on the Member States to initiate negotiations in order to allow the EU to accede to the European Convention for the Protection of Human Rights and Fundamental Freedoms, so that the EU institutions will also be bound by these common human rights provisions.
in writing. - (PT) It would seem that the European Parliament has approved (?) the 'Charter of Fundamental Rights' (CFR) for the second time, seven years on from the first.
We should note here that the CFR was drafted by a so-called 'convention', created for the purpose, which reached a consensus based on the lowest common denominator under pressure from forces advocating the most reactionary positions, namely the British Labour government, led by Tony Blair.
The outcome of this procedure is a CFR that is much weaker on social rights than, for example, the Constitution of the Portuguese Republic or the European Social Charter, which Portugal has ratified.
For example, the defence of the right to work clearly and explicitly enshrined in the Constitution of the Portuguese Republic (Article 58) and the European Social Charter (Article 1) is 'adapted' and 'modernised' in the CFR and becomes the 'right to engage in work.'
There are other examples, as can be seen in the 'explanations prepared under the authority of the Praesidium of the Convention which drafted the Charter and updated under the responsibility of the Praesidium of the European Convention' that drafted the 'European constitution'. These 'explanations' are fundamental for interpretation of the content of the CFR but almost never accompany it. I wonder why?
in writing. - (NL) 'The peoples of Europe, in creating an ever closer union among them, are resolved to share a peaceful future based on common values.' So reads the first sentence of the preamble to the Charter of Fundamental Rights of the European Union which the EU leaders signed in Nice on 7 December 2000.
And this sentence at once contains the essential truth. In our Union we have shared values and standards which are now enshrined by the Charter as rights: freedoms, equality, human dignity, solidarity, citizens' rights and justice.
My view is that it would have been better if the EU had just signed up to the Council of Europe's European Convention on Human Rights. But ultimately this is an acceptable solution. It is an express recognition of human rights in the EU.
in writing. - I welcome, and voted for, the Leinen Report on the Charter of Fundamental Rights. However, I abstained on the amendment which urged Poland to make every effort to apply the Charter of Fundamental Rights fully - as a British Member, I thought this might be a little hypocritical.
in writing. - (PT) I abstained in the vote on this proposal because the Portuguese Constitution provides better protection for Fundamental Rights and because the opinion, held by some, that Community law has primacy over Member States' domestic law could lead to very damaging legal disputes.
in writing. - I voted today in favour of the re-adoption of the Charter in its new form so that it will become binding on the European Institutions. My Socialist Party in Poland and Europe strongly supports the adoption of the Charter, and so do I. The Charter is a key instrument in our Union, giving rights to all citizens of the Union - individual rights as well as rights linked to citizenship. By this Charter we are plugging a major gap. An opt-out is not a real opt-out as the Charter remains binding on the Institutions and on Community law, even if some countries still hope that it is not going to affect domestic law. The Court of Justice will ensure that the Charter is applied correctly. The proclamation of the revised Charter and the reference in the new Treaty will make the European Union stronger as a common space of common values and common rights. That is why I still hope that the Charter will apply to all 27 Member States, without exception - including in first place my home country, Poland.
in writing. - (PL) I am voting in favour of the adoption of Mr Leinen's report on the approval by the European Parliament of the Charter of Fundamental Rights of the Union.
In my view the European Union's Charter of Fundamental Rights ought to be adopted without reservation, and also by my own country, Poland.
In conjunction with adoption of the new reform treaty, the Charter will be a binding legal document ranking equally with the treaties. It is important for our citizens, and it is also an incentive to control the actions of the EU institutions in areas in which the Member States have granted them the right to act. Every citizen will be able to invoke the Charter directly and pursue his rights in courts throughout the European Union on the basis of EU law.
in writing. - (PL) The Charter of Fundamental Rights complicates the system for protecting fundamental rights in Europe. It makes the system even less intelligible to citizens, and many Europeans have doubts about it. That is why two Member States have decided on protocols safeguarding them against any unexpected effects of the Charter. And that is why I am voting against the Leinen report.
in writing. (SV) We Swedish and Danish Social Democrats chose to vote in favour of Amendment 41 in the report. There are problems on the labour market due to insecure contracts of employment and wages on which it is impossible to live. They need to be remedied. In some countries this is done through legally imposed minimum wages. In other countries such questions are resolved through negotiations between the social partners. In the Nordic countries we have chosen the latter model. We Swedish and Danish Social Democrats consider that we should continue to be free to use our collective agreement model in order to guarantee employees decent wages.
As the amendment tabled calls for the matter to be regulated through the national systems of the Member States, we consider that this is reconcilable with the collective agreement model we choose to apply.
in writing. - The PPE-DE Group is strongly supportive of the principle of flexicurity, and of helping employees as well as employers adapt to the challenges of globalisation. We have worked closely with other political groups as well as the PSE rapporteur to produce a report that was positive as well as balanced, and had reached substantial agreement on all major points.
However we have also made clear that we could not support the final report if two late amendments were passed. We could not accept the last-minute amendment (41) from the GUE/NGL Group concerning a forced reduction in working hours, which would have restricted individual choice as well as remuneration; nor could we accept their amendment 45 regarding an EU-wide minimum wage, as the Treaty confirms that this is a matter for EU Member States, is not an EU competence and has no place in this report.
We will continue to work closely with all political groups who aim to produce constructive ideas to help workers cope with the challenge of change. But we are not impressed by any Group who prefers to grandstand for electoral purposes rather than put the real needs of people first.
in writing. - (PT) We voted against because it is unacceptable for the European Parliament to support the European Commission's fundamental objectives on flexicurity. By accepting that workers and employers have an interest in flexibility, the text approves the essence of the European Commission Communication, which seeks deregulation of the labour market, liberalises the right to dismiss workers without just cause, devalues collective agreements and weakens the trade unions and workers' struggles, although the text is critical of the Communication in some respects.
There are repeated references in the text to the need for 'flexible labour markets', 'adaptable contractual arrangements', and an 'adaptable workforce.' This leaves no room for doubt about this report's real intention, the result of an agreement between the two main political groups in the European Parliament, the PPE and the PSE, which includes the Portuguese MEPs in the PS, PSD and the CDS/PP.
We regret that the proposals we made have been rejected, including our opposition to the inclusion of the principles of flexicurity in the framework of the Lisbon Strategy, the review of the Employment Guidelines for the period 2008-2010 and the National Reform Plans, and the use of Community funds to finance attacks on workers' rights.
in writing. - (SV) The employment policies of the Member States should be determined nationally by way of a broad and democratically anchored debate based on research and national experience. The employment policies of the various EU countries should develop out of a process of institutional competition.
We are now, happily, able to discuss the Danish model of flexicurity because the EU did not introduce a common labour market policy maybe 25 years ago. If that had been the case, some continental countries, led by Germany, would have implemented EU legislation which would have had devastating consequences for employment and growth in Europe and would have been well nigh impossible to change. The new Member States would have been forced to adopt the policy as part of the acquis communautaire and hence would have been compelled to start as new Member States under unreasonable conditions.
It is thanks to the fact that there is no common policy in the field that we can now set flexicurity, the Nordic model, the Anglo-Saxon model and the continental model against one another and compare them. It is thanks to this institutional competition to find good solutions that solutions exist in the real world which we can compare.
On the basis of the above arguments, we have voted against the motion in the final vote and against all amendments tabled which contain views on what form of employment policy the Member States should pursue.
in writing. - (FR) The proliferation of new words is one of the symptoms of an incurable problem: a lack of talent or expertise despite the wealth of existing vocabulary. It is also a slide towards the uniform language used by an elite which has no homeland, no faith and no laws, and its propaganda machines.
'Flexicurity', which is supposed to be a method of achieving prosperity throughout Europe through a balanced combination of 'flexibility' in the economic field and 'security' in the social field, is a new Europeanist pro-globalisation gimmick.
For the European Commission this basically just involves relaxing labour law in order to combat unemployment. In reality, however, the main effect of this liberal concept will be to make it easier and cheaper for businesses to lay workers off in order to recruit cheaper labour. This will draw in yet more migrants from outside Europe, but it will also present a social threat by having a domino effect, making low-paid jobs a little less secure and going on to affect the higher-paid too.
Parliament's Committee on Employment and Social Affairs tried to amend this text to mitigate the impact on employment, but this will not be enough to curb the ultra-liberal appetite of the Europeanists.
in writing. - (FR) I voted for the Christensen report because it adopts an appropriate and widely supported approach to combining flexibility and security in manner. It makes it very clear that a flexible labour market can go hand in hand with job security.
The term 'flexicurity' is often demonised, but in this report we have managed to overcome the negative connotations of what should be a guiding principle for employment policy in Europe. Job creation is vitally important for combating unemployment in Europe, which remains too high despite the progress made in recent years. Flexicurity gives us a realistic prospect of achieving the aims of the Lisbon Strategy.
If we are to do so, we have to find ways of facilitating access to employment and of training a skilled, flexible, mobile and motivated labour force.
Having a job is the best protection against all forms of social exclusion. Europe must encourage the Member States to facilitate access to employment for those trying to enter or re-enter the labour market.
All legislation on employment and working conditions is a matter for the Member States, and I support the amendments which strengthen the principle of subsidiarity.
in writing. - I broadly welcome the thrust of the Commission's paper on flexicurity. With this report, Parliament makes it clear that flexicurity should improve job security and promote employment security. No worker should be denied rights to equal treatment, to lifelong learning or to social security benefits.
in writing. - (FR) 'Flexicurity' is a smokescreen masking the commoditisation of work and of workers.
This smokescreen appears to have come from Denmark. After the Swedish model of the 1960s, the Yugoslav model of self-management of the 1970s, the everlasting Mao model, the ex-Soviet model, the Blairist and even the Zappatist model, we now have the Danish model. It is 'Andersen-mania', Margaret Thatcher disguised as the little mermaid to make us think that if we give 'disposable workers' a few allowances, some training and rapid re-integration we are making them more secure.
Denmark has more strike days than France, but never mind that. Flexicurity has made it a paradise of flexible labour markets and happy workers (though you have to wonder why they still go on strike...).
What is the truth in all this? The truth is that we are trying to create 'Mindongs' in Europe, like the Chinese 'half-farmers, half-labourers' working under the worst possible conditions.
The whole idea is to reduce the level of protection offered by the Social Security Code and the Labour Code.
'Flexicurity' is phariseeism applied to labour law. The economic result - as with the reduction in social security contributions, which has failed to end the imbalance in production costs between Asia and Europe - will be illusory.
in writing. - We welcome the fact that the report goes some way to rebalancing the Commission communication in favour of the protection of workers' rights. While we welcome the recognition of the need to create quality jobs, resource lifelong learning, upskill and train workers on an ongoing basis, and have particular strategies to include younger workers and women, we regret that the commitments are vague and that there is an absence of concrete targets in those areas.
A dynamic and flexible economy must serve the rights and needs of workers as well as the interests of enterprise. We reject the one-sided version of flexibility which is presented.
We oppose the report due to the fact that in the face of ongoing casualisation and abuse of atypical workers, the EU and Member States have failed to act, particularly regarding temporary agency workers.
in writing. - (EL) I voted against the Christensen report on flexicurity, because in the name of flexibility of labour relations it weakens the protection of regular employment and employee security. In spite of the efforts and proposals of the European Group of the Left, the European Parliament, through the European Right/Socialist compromise which it has approved, has adopted the basic philosophy - despite certain individual changes - of the Commission's neoliberal proposals. In the name of competitiveness and company profit, the achievements of the trade unions are now looked upon as 'inflexibility' and 'a burden'. Dismissals will become easier and will entail no cost for companies, and the cost of protecting unemployed young people will be shifted entirely onto the community. Companies' responsibility towards employees is replaced by society's responsibility towards the unemployed. Collective bargaining and the role of the trade unions are severely weakened in this new model. The European Left, in cooperation with the trade unions, through its proposals to the Committee on Employment and Social Affairs and to the plenary, is pressing for the protection of all employees, regardless of the type of contract under which they are employed. It maintains that the right to take collective action is an important part of labour law. We call upon the Member States to promote regular employment and to secure and improve employees' rights, with a high standard of social protection.
in writing. - (FR) A fundamentally important amendment to the report by Ole Christensen on common principles of flexicurity has unfortunately been rejected by the majority of the European Parliament, and I have therefore voted against the report.
Amendment 41 on the promotion of a European wage policy proposed a minimum wage of at least 50% of the national average wage, and this seemed to me to be essential for combating the low pay that often leads to poverty.
Harmonising the minimum wage at European level could lead to vital progress in conditions of employment for Europe's workers. I deeply regret that this vote has sadly once again prevented social Europe from making progress towards greater fairness and cohesion.
in writing. - It is key for the labour movement across the EU that there is an established raft of basic rights which can be backed through legal means if necessary.
Given the pressures on the employment of millions of people in a modern liberalised economy, and given the effects of the pursuit of the internal market, it is essential that a proper and effective balance be created. I supported the elements in this report which addressed those concerns for the reasons I have just announced.
in writing. - (DE) We voted against this report, because it is a ragbag of contradictory statements with no sign of a clear line on any major social issue. You can read absolutely anything you like into it. Above all, it gives the Commission a free hand to act without a proper legal basis. Furthermore, we reject the term 'flexicurity' as a meaningless piece of word-juggling.
in writing. - Flexicurity can only work if there is decent support given to someone who loses their job, in terms both of financial support and help to find new work.
in writing. - (SV) The concept of flexicurity has now unfortunately gained such a foothold in the debate that it is not possible to avoid it. The conflict rages around whose definition should prevail. In somewhat simplified terms, the Conservatives lay the emphasis on flexibility and the Socialists on security. In the report on flexicurity on which we voted today in the European Parliament, it is fortunately the former definition which prevails. It is for that reason that I was able to support the report, despite a number of less fortunate considerations. Getting rid of the rigidity which, in particular, prevents young people and older workers from getting onto the job market must be given top priority if we are to defeat exclusion.
in writing. - (PT) The European Commission's proposal for a new European tourism policy presented in its Communication 'A renewed EU Tourism Policy: Towards a stronger partnership for European Tourism', which is the subject of this report, deserves our full support.
The report strengthens and supplements the provisions of the Commission's proposal, improving it by:
defending the harmonisation of quality standards for tourist accommodation in Europe and supporting the setting up of a European 'umbrella' for quality management systems;
protecting consumers, especially in the field of electronic tourism services (bookings and payments);
in the field of accessible tourism, taking due account not only of tourists with reduced mobility, but also of the accessibility problems affecting regions with specific natural or geographical characteristics, such as the outermost regions;
promoting sustainable tourism (economic, social, territorial, environmental and cultural);
strengthening passengers' rights in the field of air transport;
promoting destination 'Europe' and European tourist destinations.
I voted in favour for these reasons.
in writing. - (PT) While welcoming some aspects of this report, such as the promotion of tourist accommodation quality standards, the protection of consumers, the improvement of accessibility to tourist destinations and tourism for all, we regret the rejection of our proposals, which highlighted the need:
to safeguard workers' rights and good-quality jobs by investing in the training and development of human resources, ensuring secure employment contracts and fair and dignified wages;
to take a transversal approach to the sector in Community policies and funding, through the creation of a specific Community programme to complement Member States' initiatives.
to reduce the seasonal nature of demand, minimise the impact of resource use and waste, and develop a tourism available to all without any kind of discrimination.
We welcome approval of the proposals that aim:
to guarantee sustainable tourism that supports other upstream and downstream economic activities, values the landscape and our cultural, historical and environmental heritage and promotes territorial cohesion;
to oppose the emergence of tourist facilities based on mass tourism, which would have a strong negative impact on local communities, the environment and the historical and cultural heritage.
in writing. - I voted in favour of the Costa report on tourism policy. The tourism industry plays an important role in the economies of every European nation and is absolutely vital in many rural areas such as the Scottish Highlands and Islands. It is important that we in the EU give our full support to the development of a tourist industry which takes account of local economies, cultural and linguistic diversity, and environmental well-being.
With regard to the possibilities that new technologies offer the tourist industry, tourists are increasingly avoiding intermediaries and travel agents, and making tourist reservations, mainly for travel and accommodation, by electronic means.
Cases often arise where consumers are disappointed when they do not obtain the services for which they have paid in advance. I was recently informed about practices at the Victoria Garden Suites Hotel in Strasbourg, when Slovak tourists were downgraded from a three-star to a two-star hotel and treated as if they were second-class citizens. The hotel did not refund them the difference between the services they had paid for and those actually provided, although it was little enough to demand for this.
This development of the use of information technology for tourist services requires a consumer and personal data protection framework for electronic bookings. It is important that consumers receive information that is correct, not deceptive, and that is up-to-date and unambiguous. In the interests of consumer protection, certification of the sites that provide information and offer tourist services (reservation and payment) of an electronic nature would be helpful.
Nothing is worse for tourism than the dissatisfaction of European consumers, hence I have fully supported the report on 'A renewed EU tourism policy: towards a stronger partnership for European tourism', just as the rapporteur, Mr Costa, suggested, and I particularly identify with his focus on consumer protection.
in writing. - I voted in favour of this report as it contains many good ideas on how to progress our tourism policy. However, I want to highlight the importance of industrial heritage and how this can help regenerate old industrial areas and still provide us with culture and history.
The preservation of our industrial heritage is just as important as the preservation of ancient artefacts or geographical phenomena. I come from the region that gave birth to the Industrial Revolution, a revolution so fundamental to the lives of so many that it deserves recognition as part of our unique European culture.
Yet resources given to industrial heritage both at national and European level are small compared to other tourism sectors.
For example, the European body for Heritage and Museum Railways 'FEDECRAIL' leads the world in the area of railway preservation and yet receives little help from the European Union
The European Union should recognise the importance of industrial heritage and prioritise this particular branch of tourism so that young people can understand the significance of our industrial past.
Surely the time is now right to recognise the potential for industrial heritage to play a major role in any future European tourism policy.
in writing. - (DE) I endorse the report on a new EU tourism policy. It highlights opportunities for EU action in the realm of tourism.
Although the EU has no overall powers in this area, it can still take measures to promote tourism. In this way, the Union can help to enhance the competitiveness of the tourism industry, which is a significant economic factor and an even more significant source of employment.
I attach particular importance to the aim of promoting sustainable tourism, in other words a form of tourism in which environmental, economic and social elements receive equal consideration. Sustainable tourism is essential as a basis for the development and continuation of tourist activities and is a crucial factor in the preservation and enhancement of our natural and cultural heritage. Conservation of the natural heritage plays a key role in the continuing success of this economically important industry and enables European tourist destinations to hold their own in the face of international competition. Besides, we must not forget that the EU invariably serves as a shop window too. In numerous areas of activity our example is being followed more and more frequently in many parts of the world. This imposes a heavy responsibility on us. I would therefore ask my fellow Members, particularly those who come from regions associated with tourism, to support the quest for sustainability.
in writing. - (FR) The new EU tourism policy must make better provision for consumer protection, which is why I am calling for the certification of internet sites offering tourist services. Consumers must be offered a clear and transparent service which meets the relevant security standards when it comes to making reservations and payments.
Despite genuine progress in promoting 'destination Europe' through the creation of a tourist destinations portal, I would urge the Commission and the Member States to continue their efforts to develop isolated regions with great tourist potential (particularly the outermost regions), where tourism is the main sector of activity and vital for their economic and social development.
I would also urge professional bodies in the sector to agree on a harmonised accommodation rating system and to set up public-private partnerships for that purpose.
Lastly, I would urge the Commission to conduct an impact study on the consequences of seasonal tourism at regional level and in the past. If we have a better understanding of this phenomenon we will be able to combat it more effectively.
in writing. - (SV) Right at the start, in recital A, the report notes that there is no legal basis for a European tourism policy. It then goes on to speak of the important role tourism can play in promoting social integration and the importance of increased cooperation in providing facilities for tourists. There is a great deal about the collection of statistics and common measures for quality assurance and consumer protection. There are also considerations on the need to protect, conserve and restore the European cultural heritage.
Parliament calls on the Commission to provide the Member States with a guide to improve political coordination in the development of tourism at national, regional and local levels. The European Parliament also wants to introduce a European Heritage label in order to increase support for those elements which are considered worth preserving (European cultural routes and monuments are mentioned as examples).
In my view, and in existing legislation, tourism policy is a national matter. The tourism industry has to develop in competition with the tourism activities of other countries, and each country must be left free to form its own policy. I have therefore voted against this report.
in writing. - I have decided to vote in favour of the Alain Lipietz report on 'Trade and Climate Change' at the November mini-plenary session in Brussels. The report has merit, and it addresses many of the concerns we all share. However, I have decided to vote against some of the amendments and paragraphs because I believe that global warming has to be addressed through sustainable measures which do not have an adverse effect on world economic growth, or the long-term prospects of Europe's social model.
I am very sensitive to the issue of climate change. The European Union has taken the lead in proposing far-reaching solutions on how to tackle climate change. I believe that Europe's proposals have become the benchmark for any future discussion, and believe they are compatible with our economic model.
I believe that global trade has been beneficial to the world economy, but at the same time I acknowledge that more needs to be done, especially in the transport sector, to reduce harmful emissions. But world trade as such should not be distorted.
in writing. - (PT) I voted for the Lipietz report on trade and climate change because I believe that Europe should be a world leader in the fight against climate change and, for this reason, I believe that the European Union's trade policy must be substantially changed in order to promote a low carbon economy.
The report highlights the need to develop production, consumption and trade patterns that mitigate climate change and its economic impact. Measures are therefore necessary to encourage local production as a means of reducing the need for transport, and to introduce common European Union standards and labelling schemes that aim to raise consumer awareness of the environmental implications of different products.
in writing. - (SV) We moderates succeeded today in persuading the European Parliament to vote against the proposal to introduce tariffs for goods from countries which have not signed the Kyoto Protocol. Similarly we persuaded the European Parliament not to endorse the view that the market economy is to blame for the world's environmental problems. We have therefore voted in favour of the report on trade and climate change.
Trade is not in itself a threat to the environment - on the contrary. Trade creates the prosperity we need in order to meet future environmental challenges. It gives us the ability to make more effective use of scarce resources and lifts people out of poverty, which is the root of most of the world's environmental problems. Openness and trade are also the precondition for technology transfer, which will enable developing countries today to have a better environment more quickly than we could ourselves.
Transport which does not bear its environmental costs, on the other hand, is a major problem. We moderates consider that Parliament is adopting the wrong approach in today's vote in promoting proposals to block and limit trade. Parliament should instead focus on forcing transport to bear its environmental costs. The concern we all share for the environment must not become a pretext for protectionism, because protectionism is a threat to development and hence a threat to a good environment.
in writing. - Mr Lipietz's report deals with an important issue. If we are serious about trying to control the production of 'greenhouse' gases we must ensure that these costs are factored in on each and every occasion. Trade - free trade - is an important motor for the global economy and it is something we must support. Nevertheless, we cannot continue in the long term to ship goods thousands of kilometres around the globe, with virtually identical goods travelling in the opposite direction, without ensuring the full costs are covered. Yet this transition will need to be carefully managed if some of the poorest people in the world are not to bear the burden of the industrialised world's profligacy in carelessly abusing the planet's environmental resources. Europe has a responsibility to protect those people whose livelihoods have been built, at no fault to themselves, on a failing to value the long-term viability of the planet rather than short-term profit.
in writing. - (SV) Junilistan thinks that the EU has an important role to play in the fight to reduce mankind's effect on the Earth's climate. As one of the main players in world trade, the EU has the possibility of exerting an influence on the environmental effects of production and international transport.
There are, however, grave risks associated with this report. We can read both in and between the lines that a policy based on these considerations will open the door to the protectionist tendencies which many interest groups and countries in the EU endorse. Special interest always seeks to present itself as a champion of the public interest. To support this report would therefore be very risky. As a result we could end up with increased protectionism and hence high costs to the world's poor and the EU's consumers.
The EU should instead continue on its chosen path as a model and an ally to all countries in the world which want to act responsibly on climate change. Junilistan has therefore opted to vote against this report.
in writing. - (PT) We completely agree with the report when it states that 'the current economic model, which entails constant maximisation of consumption, production and trade, is unsustainable as this results in ever-increasing demand for resources and transport and a growing quantity of waste and emissions' and that the current trading system produces 'a global division of labour which is based on a very high input of transport of products', which could be produced locally in a more sustainable way.
However, we would like to highlight certain negative aspects, such as the call for agreement on the removal of tariff and non-tariff barriers to 'green goods and services' as part of the current WTO Doha Round of negotiations, and the implicit acceptance of the negotiation of Free Trade Agreements, which contradicts what the report said earlier about the current trading system.
We also strongly oppose the introduction of the 'polluter pays principle, ideally through the global extension of the Emissions Trading Scheme', which we reject because of the consequences it would have.
in writing. - I voted in favour of the Lipietz report on trade and climate change. The issue of climate change is one of the most pressing of the day and requires real action at national, EU and global levels.
Whilst supporting today's report addressing many of the important international issues, I would also like to highlight the Scottish Government's proposals for a Climate Change Bill. The government has set a mandatory long-term target to achieve an 80% reduction in Scotland's emissions by 2050. I believe that this is to be commended and hope that other EU countries adopt equally ambitious targets in their own efforts to combat global warming.
in writing. - While there is a broad consensus on the need to reduce harmful emissions, the author of this report called for measures that would restrict trade with poorer countries - condemning their citizens to poverty, disrupting global supply chains and introducing unrealistic penalties.
Conservatives believe that the best way to reduce harmful emissions is through more emphasis on technology, agreeing realistic targets and increasing trade with poorer countries so that they can afford to invest in cleaner, greener technology and processes.
in writing. - (EL) The motion for a resolution is dressed up in cheap environmentally-friendly colours and generalised expressions of good intent, to conceal its reactionary content which bears the stamp of imperialist groupings and organisations.
It criticises air and road transport for being major generators of CO2 as compared with sea and rail, and yet it sends out the message that freedom of choice (for the multinationals) is fundamental to world trade.
For the transport sector, it calls for greenhouse gas trading, which has failed to reduce CO2 emissions but has proved to be a profitable stock-exchange mechanism for capital. It supports the targets of the international monopolies for generous funding through the 'Clean Development Mechanism' (CDM).
It allocates to the European Investment Bank the role of an 'environmentally-friendly' supervisor which will act 'in accordance with advice from the OECD and G8', and demands that future proposals should be those dictated by the WTO.
The essential point is that natural resources are still being plundered by the multinationals, forests are being depleted, reserves of clean water are being reduced and degraded, desertification is spreading, GM crops are becoming more widespread, toxic chemicals are causing pollution, armed conflicts and imperialist intervention are perpetuating themselves, greenhouse gases are building up, billions of people endure capital's plunder and profiteering, and this resolution will provide back-up and assistance.
We, the MEPs of the Communist Party of Greece, will therefore vote against the motion.
in writing. - I welcome this report, which sets out a number of realistic measures on how trade might be used as part of the fight against climate change. Solutions such as granting zero tariff rates to products with low greenhouse gas production/consumption values; the prohibition of exotic woods importation, a policy of labelling for energy efficient products and integrating aviation into the emissions trading scheme should all be progressed.
in writing. - (SV) Mr Lipietz's report on trade and climate change touches on two areas in which the EU has most power to exert an international influence. It is thus of the utmost importance that we in the European Parliament should make our views known on the matter. All countries in the world need to have a stake in the international economy through trade. Only a developed trading system and economic development provide a real basis on which to lift people out of poverty and influence the environment. Europe's commitment to the environment and development must continue to be a catalyst for a sustainable economy built upon trade and not a barrier to it. I therefore regret that the report which was voted through today takes a line which does not wholeheartedly favour trade and development. With great misgivings I nevertheless chose to vote for it, since the most problematic formulations had been removed.
in writing. - In the vote on Amendment 6 on the Morgantini Report on Advancing African Agriculture, we had a telling insight into the affinities and sympathies of the GUE/NGL Group and the wider left family. Coming out as the friend of tyrant Mugabe and opposing opposition to his presence at the Lisbon EU-African Summit, they showed themselves in their true colours. Believing Mugabe to be a despicable despot who has brought his country to its knees, I was very happy to vote against Amendment 6 as a means of registering outrage at his behaviour and his intended presence at the Summit. The fact that Parliament, though by a narrow margin, adopted it, is an appalling boost for that tyrant.
in writing. - (PT) We denounce the unacceptable political manoeuvre led by the most reactionary sectors of the EP to try to use a report on 'African agriculture' to criticise the legitimate participation of the President of the Republic of Zimbabwe, a full member country of the African Union, in the forthcoming EU-Africa summit meeting. This manoeuvre has to all intents and purposes been defeated.
With regard to the report itself, we believe it contains a number of positive points, such as its criticism that basing support for 'advancing African agriculture' to 'facilitate trade' solely on Economic Partnership Agreements is a form of blackmail to promote the liberalisation of trade in agricultural products.
Encouraging many of these countries to make their agricultural economies dependent on the EU is an attempt to bind these countries to an agreement that imposes on them an agricultural model based on monoculture for export, resulting in obvious and serious economic, social and environmental problems for both the people of many African countries and for the people of the EU Member States.
We therefore believe that helping African agriculture means supporting the socially responsible development of an agricultural model based on its own specific needs and on the food sovereignty and security of each country.